Citation Nr: 0024574	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-47 726	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD) prior to August 19, 1994.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD prior to September 20, 1999.

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD since September 20, 1999.

4.  Entitlement to a disability rating in excess of 10 
percent for a skin disorder.

5.  Entitlement to restoration of a compensable rating for 
the skin disorder, effective September 21, 1999, to include 
consideration of whether the reduction was proper. 

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

Service connection was granted for anxiety reaction, 
dermatitis, and defective hearing by a September 1969 rating 
decision.  Noncompensable (zero percent) ratings were 
assigned for all of these disabilities, effective January 7, 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  By this decision, the RO confirmed and continued 
the noncompensable disability ratings for the veteran's 
hearing loss and anxiety reaction, and assigned a compensable 
disability rating of 10 percent for the veteran's skin 
disorder, effective August 28, 1993.  In an August 1996 
Supplemental Statement of the Case, the RO assigned a 30 
percent rating for the veteran's anxiety (now identified as 
PTSD), effective August 19, 1994.  Thereafter, in a February 
2000 rating decision, and concurrent Supplemental Statement 
of the Case, the RO increased the assigned rating for the 
veteran's PTSD to 50 percent, effective September 20, 1999.  
Further, by these same decisions, the RO reduced the assigned 
rating for the veteran's skin disorder to zero percent, 
effective September 21, 1999.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
PTSD was manifest by mild impairment of social and industrial 
adaptability prior to August 19, 1994.

2.  The medical evidence does not show that the veteran's 
PTSD was manifest by considerable impairment of social and 
industrial adaptability prior to September 20, 1999.

3.  Prior to September 20, 1999, the medical evidence shows 
that the veteran's PTSD was manifest by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood; 
anxiety, suspiciousness; and chronic sleep impairment.

4.  The medical evidence does not show that, since September 
20, 1999, the veteran's PTSD has resulted in a psychoneurotic 
disability where the ability to establish and maintain 
effective or favorable relationships with people has been 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

5.  Since September 20, 1999, the veteran's PTSD has not been 
manifest by deficiencies in most areas, such as judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Further, the evidence 
indicates that his level of industrial and social impairment 
reflects no more than difficulty in establishing and maintain 
effective work and social relationships.

6.  Neither the "old" nor the "new" criteria for 
evaluating PTSD is more beneficial to the veteran in the 
instant case.

7.  The medical evidence does not show that the veteran's 
skin disorder is manifest by exudation or constant itching, 
extensive lesions or marked disfigurement, either before or 
since September 21, 1999.

8.  The reduction of the 10 percent disability rating for the 
veteran's skin disorder was not proper.

9.  The results of a VA audiological evaluation conducted in 
October 1993 revealed Level II hearing for the right ear, and 
Level I hearing for the left ear.  Subsequent audiological 
evaluations conducted in September 1994, April 1997, and 
September 1999, all reveal Level I hearing for both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
PTSD prior to August 19, 1994, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.132 
(1996); VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's PTSD, prior to September 20, 1999, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996); VAOPGCPREC 3-2000.

3.  The criteria for a disability rating in excess of 50 
percent for the veteran's PTSD, since September 20, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996); VAOPGCPREC 3-2000.

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's skin disorder are not met, either 
before or since September 21, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, 
Diagnostic Code 7806-7819 (1999).

5.  The reduction of the rating for the veteran's skin 
disorder from 10 percent to zero percent was not proper; 
thus, the 10 percent evaluation must be restored.  38 
U.S.C.A. § 1155, 5107, 5112 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, 4.118, Diagnostic Code 7806-7819 (1999).

6.  The criteria for a compensable disability rating for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (as in effect prior to and after 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his PTSD, skin 
disorder, and bilateral hearing loss are well grounded.  
Because these claims are well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to each 
claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran several examinations in relation to all of these 
claims, and he has not indicated that any of the disabilities 
have increased in severity since the last examination.  
Further, there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to these claims.  
No further assistance to the veteran is required to comply 
with the duty to assist.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


I.  PTSD

Background.  Service connection was granted for an anxiety 
reaction by a September 1969 rating decision.  A 
noncompensable disability rating was assigned, effective 
January 7, 1969.

On August 28, 1993, the RO received a statement from the 
veteran requesting increased (compensable) ratings for his 
service-connected disabilities.

The veteran underwent a VA examination for mental disorders 
in October 1993.  On examination, the examiner noted that the 
veteran was well dressed in casual clothes, clean, neat, 
smiled in a friendly fashion, was fairly articulate, fairly 
cooperative and a reasonable historian.  It was noted that 
the veteran indicated that he did not know why he was in the 
Mental Hygiene Clinic, as he had filed forms for his physical 
problems.  He did indicate that he occasionally felt a little 
uptight and a little nervous, but usually felt reasonably 
well and had no difficulty relaxing.  Nevertheless, he did 
wish that he sometimes had a little bit more energy.  He also 
reported that he occasionally had mild difficulty getting to 
sleep.  Other than that, he had no symptoms which were 
directly referable to emotional or mental disorders.  He did 
not feel that he had any such mental disorder and was rather 
surprised that he came in for a psychiatric examination.  
Also, he reported that the only medication he ever used was 
in Vietnam, where he was given Valium on a regular basis for 
tension and nerves.  However, he no longer took any 
medications that would ordinarily be associated with anxiety 
or similar condition.  Further, he indicated that he was not 
under the treatment of a doctor or psychiatrist, nor had he 
been hospitalized in a psychiatric facility.  It was noted 
that the veteran was working as a general contractor, and 
seemed interested and involved in his business.  The veteran 
denied drinking except for an occasional social drink.  He 
did not use any drugs, including marijuana or any street 
drugs.  It was noted that he did have some dreams, as well as 
an occasional nightmare, but they had not been particularly 
troublesome.  He did not feel that there was any plot to hurt 
him or that others talked about him.  Moreover, he denied any 
inclination to hurt himself or others.  He was oriented to 
time, place, and person.  Additionally, he was able to name 
the presidents of the United States starting with Clinton and 
going back as far as Kennedy.  He was able to handle 
similarities and proverbs adequately.  Nonetheless, he did 
feel that there was some diminish in memory having to do with 
organizational skills.  It was noted that he was able to do 
serial subtractions.  He also indicated that there was no 
particular difficulty in his marriage.  His interest had to 
do with work, golf, and family.  

It was noted that the veteran underwent various psychological 
tests.  His profile was considered valid, suggesting some 
depression, some somatic complaints, and summed up in two 
paragraphs:

Such individuals are often mildly 
independent, nonconforming, and may have 
difficulty expressing hostility in a 
modulated fashion.  They are often 
energetic, active, but have poor 
behavioral controls...  Such individuals 
are often seen as orderly, self critical 
and rigid, tend to worry over minor 
problems, and often evidence anxiety, 
tension, and indecision.

Overall, the examiner found that the veteran appeared to be 
functioning at a fairly high level.  There were no symptoms 
of any emotional or psychiatric nature that seemed 
particularly unusual or of much clinical significance.  No 
diagnosis of a mental or emotional disorder was made at the 
time of the examination.  Further, the examiner stated that 
the Global Assessment of Functioning (GAF) score would be 85.  

The schedule of ratings for mental disorders employs the 
nomenclature based upon the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).   38 C.F.R. § 4.130.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995) (quoting the DSM-IV).  It is noted that GAF 
scores of 81 to 90 indicate absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

In the April 1994 rating decision, the RO confirmed and 
continued the noncompensable rating for the veteran's 
anxiety.  The veteran appealed this decision to the Board.  
In his Notice of Disagreement, received August 25, 1994, he 
asserted that the anxiety reaction was PTSD, and should be 
rated higher than zero percent.

In January 1995, the veteran underwent a VA Social Work 
Survey, and a VA PTSD examination.  

At the VA Social Work Survey, it was noted that the veteran 
arrived about a half hour early for his appointment, and was 
attired in sweater, jeans, tennis shoes, and wore a Calloway 
Golf hat throughout the interview.  It was noted that he 
appeared relaxed during the initial parts of his session, but 
when he talked about his experiences in Vietnam his eyes 
reddened and he frequently looked away.  It was also noted 
that when offered his choice of seats in the room, the 
veteran first sat by the door and then later moved to a 
position with his back against the wall stating that the 
glare from the windows bothered him.  However, the examiner 
noted that it was a very dark and foggy day.  The examiner 
also noted that the veteran was cooperative throughout the 
interview.  At this evaluation, the veteran reported, among 
other things, that he would wake up frequently and had 
frequent dreams, but did not remember much about them.  He 
did know that when he awoke he was anxious, and frequently 
got up to watch television during the night.  Also, his wife 
informed him that he tossed and turned and often clutched 
her.  The dreams seemed to be increasing as he was 
unemployed, "less tired at night," and involved in talking 
about his Vietnam experiences at the Spokane Outreach Center.  
The veteran reported that he did not feel that alcohol had 
ever been a problem for him, but he did drink 2 to 3 beers a 
day at the time of the evaluation, and admitted to having 
drunk heavily especially after the Tet Offensive in Vietnam.  
It was noted that he had been married to his wife for 25 
years, and he described their marriage as "solid."  
Further, he described a good relationship with both children.  
He reported that he had no friends other than some "golf 
buddies" that he saw only on the golf course, and described 
himself as a loner.  The veteran also provided details 
concerning his childhood.  Regarding community adjustment, it 
was noted, among other things, that the veteran was a member 
of the Lutheran Church (his wife's religion), but that he was 
not as active in the church as he had been in the past.  His 
only legal problems had been of a civil nature in his work 
when he collected from people who owed him money.  Regarding 
economic adjustment, it was noted that the veteran had worked 
for many years as a general contractor and builder involved 
in both residential and commercial ventures.  He did business 
in mainly in Hawaii and Arizona, living in Hawaii for a 10 
year period.  He estimated that this income was about $75,000 
at his peak.  However, since moving to Washington, he had had 
little business and the family was living on their savings.  
Further, his wife had recently started to work in real 
estate.  The veteran also provided several details regarding 
his military service, including the stressors he experienced 
therein.  Overall, the examiner noted that the veteran had a 
successful business, but now had more time on his hands 
during which he spent a great deal of energy and time 
thinking about Vietnam.  It was stated that during a recent 
sniper attack at the hospital at Fairchild Air Force Base, he 
was playing golf near the base.  As numerous helicopters flew 
over to airevac the 25 victims of this sniper, he went into a 
trance, according to his golf mates, which the veteran stated 
he did not even remember but knew that he blew his golf 
score.  It was further noted that the veteran avoided crowds, 
and had no close relationships with anyone other than his 
wife.  When they were first married, he admitted to being 
short-tempered, but felt that with the patience of his wife 
he was better now.  He continued to have nightmares and sleep 
problems.   It was stated that when he first returned he 
nearly jumped out of a moving convertible when it backfired.  
Moreover, he was uncomfortable around guns.  Although he 
hunted in upstate New York where he was raised before 
Vietnam, he gave it up afterwards.  Conversely, he slept with 
a handgun under his pillow at night.  Finally, it was noted 
that the veteran and his wife were receiving counseling 
through the Spokane Veterans Outreach Center and would 
continue to do so.

At the January 1995 VA PTSD examination, he reported that he 
was currently working as a general contractor, yet had had no 
work in the last month.  He reported doing one home in the 
past year, and that he had earned $20,000 from that work.  He 
also reported that he had been married to his wife since 
1971, and that their relationship was good.  Nevertheless, he 
reported that he had few friends out of his family except for 
a few with whom he played golf.  Regarding his employment, 
the veteran reported that he had been a general contractor 
since 1972.  His best year was 1989, when he made 
approximately $80,000.  In the last 10 years, he averaged 
between $20,000 to $25,000 per year.  However, he noted that 
the average for a general contractor of his age and 
experience should be about $60,000 to $70,000 per year.  In 
regard to his lack of work, he reported that he seemed to 
lack drive, he felt depressed because of lack of sleep, and 
tended to put off decisions and actions.  On examination, the 
examiner found the veteran to be neat, clean, and fairly 
well-organized individual.  The veteran's long term memory 
was found to be adequate, remembering 7 presidents in reverse 
with only minor tempting.  His short term memory was also 
found to be adequate, remembering 3 objects after 5 minutes.  
Similarly, he was able to abstract a proverb to an adequate 
degree.  The veteran's mood and affect were found to be 
moderately depressed and anxious.  He had no evidence of 
thought disorder.  Additionally, he was able to do serial 7's 
to an adequate degree.  It was noted that he had no history 
of suicide attempts.  He did report a heavy use of alcohol, 
that being 4 drinks a day.  

The veteran underwent various psychological testing in 
conjunction with the January 1995 VA PTSD examination.  
Minnesota Multiphasic Personality Inventory (MMPI) showed 
elevations on scales reflecting physical preoccupation, 
depression, anxiety, and social isolation.  On the Millon 
Clinical Multiaxial Inventory, he had elevations on scales 
reflecting borderline personality disorder.  However, the 
examiner noted that a borderline personality disorder was not 
observed during the examination.  It was noted that the 
veteran had elevations on scales reflecting anxiety, 
somatoform concern, and dysthymic disorders.  On the Beck 
Depression Inventory, his score reflected a mild depression.  
It was noted that he complained on this Inventory of having 
difficulty with business decisions and making decisions in 
general.

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
delayed.  Psychosocial and environmental problems included 
problems in the social environment, in that he had a limited 
social support network which was limited to his immediate 
family and not his own extended family.  It was also noted 
that the veteran was somewhat underemployed.  The examiner 
assigned a current GAF score of 68, and noted that this was 
the highest such score in the past year.  Also, the examiner 
stated that the veteran had some mild to moderate symptoms 
with some trouble in occupational and social functioning.  It 
is noted that GAF scores of 61 to 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

VA medical treatment records were added to the file which 
cover a period from February to October 1994.  However, these 
records contain no pertinent findings regarding the veteran's 
PTSD.

Also added to the file was a July 1996 statement from the 
Veteran's Outreach Center in Spokane, Washington.  This 
statement noted that the veteran was first seen in the 
facility on August 19, 1994, and had since participated in 
both individual and group therapy relating to his combat in 
Vietnam.  His reported PTSD symptoms included:  depression 
(severe and constant), nightmares of combat (weekly), guilt 
(constant), intrusive thoughts of combat (daily), as well as 
avoiding anything related to wartime duties.

In an August 1996 Supplemental Statement of the Case, the RO 
assigned a 30 percent disability rating for the veteran's 
anxiety disorder (PTSD), effective August 19, 1994.  The RO 
noted that while the veteran had disagreed with the prior 
evaluation, the evaluation was corrected based upon the 
October 1993 VA examination.  It was noted that the veteran's 
anxiety was said to have increased subsequent to unemployment 
and treatment at Spokane Outreach Center for PTSD.  As the 
veteran did not claim PTSD (nor was it shown) prior to August 
19, 1994 (date of first treatment at Vet Center) the RO 
concluded that there was no basis for an increase prior to 
that date.

Additional VA medical treatment records were subsequently 
added to the file which covered a period from January 1997 to 
January 1998.  These records show that the veteran received 
counseling for his PTSD on various occasions.

The veteran underwent a new VA PTSD examination on September 
20, 1999.  At this examination, the examiner noted that the 
veteran's claims file and medical file were available for 
review.  The veteran reported that his income stemmed from 
his service-connected disabilities, and that his wife worked 
full-time in the real estate business.  He reported that he 
had worked very little in the past three or four years at his 
usual occupation as a general contractor.  The veteran stated 
that he had made perhaps $600 in the previous years by doing 
odd jobs.  He reported that he had not worked much since 
moving to Spokane in 1991.  Further, he reported that he 
drank about 4 to 6 beers on most days, and occasionally drank 
hard alcohol.  He reported that his relationship with his 
wife was okay, but was increasingly strained by financial 
problems, his lack of work and his drinking.  Also, he 
reported that he had two adult children in town with whom he 
had good but somewhat distant relationships.  It was noted 
that he had seen a psychiatrist at the Spokane VAMC, off and 
on for the last five years.  Regarding daily activities, the 
veteran reported that he spend most of his time around the 
house doing gardening, home repairs, and house chores.  He 
did some home construction and/or repair for family and 
friends.  Additionally, he would play golf about every couple 
of weeks or so.  He also spent a lot of time watching 
television and read a little bit.  The veteran further 
reported that he did occasionally go out to dinner with his 
family, and that he did the shopping for his family.  With 
respect to current symptomatology, the veteran reported that 
he had intrusive thoughts about his Vietnam experience every 
two or three days, depending on when something would trigger 
them.  He reported that the length of time these thoughts 
would last varied, and that he invariably felt more depressed 
after experiencing them.  He also reported that he had very 
restless sleep, and would frequently wake up anxious and 
startled, but only occasionally remembering Vietnam content 
to these dreams.  It appeared that he did have dreams more 
often secondary to his extremely restless sleep, but simply 
did not remember them too well.  The veteran reported that he 
would often wake up, watch some television, drink a beer or 
two, then return to bed.  He reported that he averaged 4 to 6 
hours of sleep at night, with only occasional daytime naps.  

On mental status examination, the examiner noted that the 
veteran came to the session casually dressed and neatly 
groomed.  The examiner found the veteran to be cooperative 
throughout.  The veteran displayed good eye contact.  His 
facial expression was found to be appropriate to content.  
Further, his thoughts were found to be clear and logical, 
associations tight, with no delusional thinking or other 
psychotic symptoms noted.  His affect was pleasant, but sad 
and constricted.  Additionally, it was noted that he became 
tearful on a few occasions when describing traumatic 
incidents in Vietnam.  The veteran described his mood as 
largely depressed and irritable.  He stated that his sleep 
was poor, punctuated by frequent awakenings and difficulty 
returning to sleep.  Also, he stated that he had poor energy 
level and motivation.  He reported occasional suicidal 
ideation, but no current intent or plan.  He was found to be 
alert and oriented times three.  It was noted that he 
complained of no significant memory problems.  Insight and 
judgment appeared to be good, although it was noted that the 
veteran realized he should quit drinking but had not been 
able to initiate serious efforts toward doing so.  The 
examiner found that the veteran was capable of managing his 
benefit payments in his own best interest.

The veteran underwent various psychological testing in 
conjunction with his examination.  It was noted that his 
Mississippi Combat Stress Scale (MISS) was average for those 
diagnosed with PTSD.  His MMPI revealed significant problems 
with depression and a tendency to ruminate extensively on his 
problems.  Further, it was noted that he was clearly anxious, 
had a fairly guarded and suspicious nature, and tended to 
focus on somatic problems to the exclusion of psychological 
ones.  It was noted that he clearly did not feel comfortable 
in most social situations and tended to avoid them.  The MCMI 
II revealed elevated scores on measures of anxiety, 
depression, and alcohol dependence.  A markedly negative 
self-image was also evident.

Based on the foregoing, the examiner diagnosed PTSD and 
alcohol dependence.  Psychosocial and environmental problems 
were noted to be severe, and included marital difficulties, 
financial problems, and unemployment.  The examiner assigned 
a GAF score of 50, for both the current and the past year.  
It is noted GAF scores of 41 to 50 reflect serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Moreover, the examiner commented that the 
veteran's PTSD continued to be a problem, but that he was 
complicating matters at the present time due to his excessive 
alcohol dependence.  It was noted that the veteran reported 
that in the past when he took psychiatric medications he 
would feel and do better, but that it had been roughly two 
years since he had attained any degree of sobriety.  While he 
noted that he did not "stay drunk all of the time," he did 
acknowledge using alcohol to deaden his feelings and remain 
somewhat withdrawn.  Further, he had been frustrated by his 
attempts to obtain help from vocational rehabilitation.  The 
examiner stated that it was difficult to determine the extent 
of the veteran's disability based solely on his PTSD given 
his alcohol dependence.  Also, the examiner opined that the 
veteran appeared to be at least as disabled now as he was at 
the time of his last VA examination 4 years earlier.

In February 2000, the RO increased the assigned rating for 
the veteran's PTSD to 50 percent, effective September 20, 
1999.  


Legal Criteria.  Prior to November 7, 1996, PTSD was 
evaluated under the 9400 series of Diagnostic Codes, as they 
existed pursuant to 38 C.F.R. § 4.132.  Under the previous 
regulations, a noncompensable rating was warranted for a 
neurosis when there were neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent disability rating was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).  A 50 percent evaluation 
was warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
for psychoneurotic disability when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders pursuant to 
38 C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).


Analysis:  Prior to August 19, 1994.  As noted above, the 
current criteria for evaluating PTSD was effective November 
7, 1996, and cannot be applied prior to that date.  
VAOPGCPREC 3-2000; see also DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996).  
Thus, in adjudicating the veteran's claim for a compensable 
rating for his PTSD prior to August 19, 1994, the Board can 
only consider the criteria that was in existence prior to 
November 7, 1996.

In the instant case, the Board finds that the medical 
evidence does not show that the veteran's PTSD was manifest 
by mild impairment of social and industrial adaptability 
prior to August 19, 1994.  At the October 1993 VA 
examination, the veteran reported that he did not feel that 
he had any such mental disorder and was rather surprised that 
he came in for a psychiatric examination.  He reported that 
he had taken no medication for psychiatric problems since his 
period of active duty, and stated that he was not receiving 
any psychiatric treatment.  There was no indication of any 
impairment with his business.  In fact, it was noted that the 
veteran was working as a general contractor and seemed 
interested and involved in his business.  Furthermore, the 
examiner found that the veteran appeared to be functioning at 
a fairly high level, with no symptoms of any emotional or 
psychiatric nature.  Also, the examiner assigned a GAF score 
of 85, which indicated absent or minimal symptoms.

The Board acknowledges that the veteran reported that he 
occasionally felt a little uptight and nervous, and that he 
had mild difficulty getting to sleep which resulted in a 
degree of diminished energy.  Also, psychological testing 
suggested some depression and somatic complaints.  Further, 
it was noted that individuals with his profile were often 
seen as orderly, self critical and rigid, tend to worry over 
minor problems, and often evidence anxiety, tension, and 
indecision.  Nevertheless, this does not change the fact the 
even with these findings, the examiner still concluded that, 
overall, the veteran appeared to be functioning at a fairly 
high level, with no symptoms of any emotional or psychiatric 
nature.  As such, these findings indicate that while the 
veteran might have symptoms that somewhat adversely affected 
relationships with others, it did not cause impairment of 
working ability.  This corresponds to the criteria for a 
noncompensable rating under the criteria in effect prior to 
November 7, 1996.  38 C.F.R. § 4.132 (1996).

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and the veteran did not meet 
or nearly approximate the criteria for a compensable rating 
for his PTSD prior to August 19, 1994.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Analysis:  Evaluation Prior to September 20, 1999.  In the 
instant case, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a disability rating in 
excess of 30 percent for his PTSD prior to September 20, 
1999, under either the "old" or the "new" criteria.  As 
the veteran is not entitled to a higher rating under either 
criteria, neither is more beneficial in the instant case.  
See Karnas, supra; VAOPGCPREC 3-2000.

With respect to the "old" criteria, the medical evidence 
does not show that the veteran's PTSD was manifest by 
considerable impairment of social and industrial adaptability 
prior to September 20, 1999.  The Board acknowledges that the 
veteran had no close relationships outside of his immediate 
family.  Also, the Board acknowledges that the veteran 
reported at the January 1995 VA PTSD examination that he had 
not worked in a month, that his income had decreased from his 
peak, and that his income was below the average for a general 
contractor of his ability and experience.  Nevertheless, the 
veteran indicated that he did interact with some 
acquaintances while golfing.  Regarding his employment, he 
had earned $20,000 the year prior to his examination from 
working on a house, and his income had averaged between 
$20,000 to $25,000 in the past 10 years.  Furthermore, the 
January 1995 VA examiner assigned a GAF score of 68, 
indicating some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
relationships.  As such, the Board finds that the medical 
evidence, including the January 1995 VA PTSD examination, 
shows no more than "definite" social and occupational 
impairment prior to September 20, 1999.  VAOPGCPREC 9-93.  
This corresponds to the 30 percent rating which was in effect 
at that time.  38 C.F.R. § 4.132 (1996).

In regard to the "new" criteria, the Board notes that 
nothing in the medical evidence, including the January 1995 
VA PTSD examination, indicates that the veteran's PTSD was 
manifested by circumstantial, circumlocutory, or stereotyped 
speech, nor is there any evidence of panic attacks.  Further, 
his PTSD was not manifest by impairment of long and short 
term memory.  On the January 1995 VA PTSD examination, both 
his long and short term memory were found to be adequate.  
The evidence does not show that his PTSD was manifest by 
impaired abstract thinking, or difficulty in understanding 
complex commands.  As noted above, the veteran was able to do 
serial 7's and abstract a proverb to an adequate degree on 
the January 1995 VA PTSD examination.  The examiner also 
found that the veteran had no evidence of a thought disorder.

The Board acknowledges that the medical evidence does show 
that the veteran's PTSD resulted in impairment of affect, 
mood, sleep, as well as the ability to establish and maintain 
effective work and social relationships.  On the January 1995 
VA PTSD examination, the veteran's mood and affect were found 
to be moderately depressed and anxious.  Similarly, 
psychological testing showed evidence of depression and 
anxiety.  Further, the veteran complained of chronic sleep 
impairment on both the VA PTSD examination and the Work 
Survey.  However, these symptoms correspond to the specific 
criteria identified for the 30 percent rating that was in 
effect at that time.  Thus, these symptoms do not warrant a 
rating in excess of 30 percent.  38 C.F.R. § 4.130 (1999).

Regarding the veteran's social and industrial impairment, the 
Board notes that the January 1995 VA PTSD examiner found that 
the veteran's psychosocial and environmental problems 
included a limited social support network which was limited 
to his immediate family.  The examiner also noted that the 
veteran was somewhat underemployed, and that he had some mild 
to moderate symptoms with some trouble in occupational and 
social functioning.  However, as noted above, the veteran had 
earned $20,000 the year prior to his examination from working 
on a house, and his income had averaged between $20,000 to 
$25,000 in the past 10 years.  Furthermore, the January 1995 
VA examiner assigned a GAF score of 68, indicating some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well and 
having some meaningful relationships.  Therefore, the Board 
finds that the medical evidence shows that the veteran's PTSD 
was manifest by occupational and social impairment with no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care and conversation normal) prior to 
September 20, 1999.  As this corresponds to the criteria for 
a 30 percent rating under 38 C.F.R. § 4.130 (1999), the Board 
finds that the evidence is not evenly balance, and that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for the pertinent period.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for his PTSD prior to 
September 20, 1999.  As such, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.


Analysis:  Evaluation as of September 20, 1999.  In the 
instant case, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a disability rating in 
excess of 50 percent for his PTSD since September 20, 1999, 
under either the "old" or the "new" criteria.  As the 
veteran is not entitled to a higher rating under either 
criteria, neither is more beneficial in the instant case.  
See Karnas, supra; VAOPGCPREC 3-2000.

With respect to the "old" criteria, the Board finds that 
the medical evidence does not show that the veteran's PTSD 
has resulted in a psychoneurotic disability where the ability 
to establish and maintain effective or favorable 
relationships with people has been severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Despite the problems with his family, he 
described his relationship with his wife as okay, and his 
relationship with the children as good but somewhat distant.  
While he reported that he had not worked much since 1991, and 
that he had only earned $600 in the past year from doing odd 
jobs.  Still, the Board notes that the veteran had been able 
to earn $20,000 to $25,000 on average in previous years, as 
documented in January 1995.  Based upon this, the Board finds 
that the medical evidence shows that the veteran's PTSD is 
manifest by no more than considerable impairment of social 
and industrial adaptability, which corresponds to the 50 
percent disability rating currently in effect.  38 C.F.R. 
§ 4.132 (1996).

In regard to the "new" criteria, the Board notes the 
medical evidence on file, including the September 1999 VA 
PTSD examination, shows no evidence of obsessional rituals 
which interfered with routine activities, or that the 
veteran's speech was intermittently illogical, obscure, or 
irrelevant.  Additionally, the medical evidence does not show 
that the veteran's PTSD was manifest by suicidal ideation.  
At the September 1999 VA PTSD examination, the veteran 
reported that he had occasional suicidal ideation in the 
past, but no current intent or plan.  

Further, the veteran's PTSD is not manifest by near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; nor 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  The September 1999 VA examiner 
found the veteran's thoughts to be clear and logical, 
associations tight, with no delusional thinking or other 
psychotic symptoms noted.  His insight and judgment were 
found to be good.  Also, the veteran did household chores 
around his home, including home repairs, as well as the 
shopping for his family.

The veteran's PTSD is not manifest by spatial disorientation.  
The September 1999 VA PTSD examiner found the veteran to be 
alert and oriented times 3.  

The veteran's PTSD is not manifest by neglect of personal 
appearance and hygiene.  As stated above, the September 1999 
VA PTSD examiner noted that the veteran was casually dressed 
and neatly groomed.  

The Board acknowledges that the evidence shows that the 
veteran has experienced social and industrial impairment.  At 
the September 1999 VA PTSD examination, he reported that his 
relationship with his wife was increasingly strained by 
financial problems, his lack of work and his drinking.  
Nevertheless, he described the relationship as okay.  
Similarly, he described his relationship with the children as 
good but somewhat distant.  However, he did occasionally go 
out to dinner with his family.  Further, he continues to play 
golf every couple of weeks or so.  Regarding industrial 
impairment, he reported that he had not worked much since 
1991, and that he had only earned $600 in the past year from 
doing odd jobs.  Still, the Board notes that the veteran had 
been able to earn $20,000 to $25,000 on average in previous 
years, as documented in January 1995.  Based upon this, and 
the other medical evidence on file, the Board finds that the 
veteran's PTSD has resulted in no more than difficulty in 
establishing and maintaining effective work and social 
relationships, which corresponds to the criteria for the 50 
percent rating currently in effect.  38 C.F.R. § 4.130 
(1999).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 50 percent for his PTSD since 
September 20, 1999.  As such, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.

II.  Skin Disorder

Background.  The veteran underwent a VA general medical 
examination in October 1993.  At this examination, he 
reported, among other things, that he had dermatitis which 
started in Vietnam.  He had no history of having a prior skin 
biopsy to diagnose the type of dermatosis.  Also, he had 
noted no history of a contact dermatosis, and reported that a 
prior work-up was inconclusive.  The lesions occurred on his 
face, knees, all over his back, face, and legs.  The veteran 
reported that the flare-ups would occur, at a minimum, 2 
times per year and last for 2 weeks.  It was noted that he 
had new lesions present on his knees which were red, raised 1/2 
to 1/4 inch in diameter.  The veteran described these as 
lasting 2 to 4 weeks, being painful, pleuritic, blistering 
then scaling.  It was noted that he had been scheduled for a 
skin punch biopsy of these lesions on his knees, but failed 
to show for his appointment.  On examination of the skin, the 
examiner noted lesions as described and a history of present 
illness.  No other rash or lesions were noted.  No lymphatic 
or hematologic lesions were noted.  Further, there was no 
axillary, inguinal, supraclavicular, cervical, or femoral 
lymphadenopathy.  Based on the foregoing, the examiner 
diagnosed, among other things, history of dermatitis.

In the April 1994 rating decision, the RO assigned a 
compensable rating of 10 percent for the veteran's skin 
disorder.  The RO found that the veteran had fairly 
symptomatic dermatitis over an extensive area.  The veteran 
appealed this decision to the Board, contending that he was 
entitled to a disability rating in excess of 10 percent for 
his skin disorder.

The veteran underwent a VA examination of the skin in April 
1997.  At this examination, it was noted that the veteran had 
multiple recurring skin lesions since his service in Vietnam.  
He was subsequently diagnosed with erythema multiforme by a 
biopsy of a right leg lesion conducted two to three years 
prior to the examination.  It was noted that the veteran was 
treated in June 1996, and that he had received ongoing 
treatment for his erythema multiforme since the original 
diagnosis.  Also, a note from the chart indicated that the 
veteran had documented erythema multiforme and pre-existing 
herpes of the lip.  The veteran showed evidence at that time 
for erythema multiforme target lesions and resolving cold 
sore of his lips.  It was indicated that the records were 
unclear regarding the etiology of the veteran's skin 
problems.  Examination of the skin revealed a lesion on the 
left lower lip that was dark red and crusted.  No other 
lesions were noted.  It was noted that the veteran had been 
seen in follow-up of the herpes simplex virus lesions on 
April 25, 1997.  It was determined that he had lesions on his 
hands at that time, with dry, scaling skin and also evidence 
for herpes simplex virus on his left lower lip.  Based on the 
foregoing, the examiner diagnosed history of multiple 
recurring skin lesions since service in Vietnam, previously 
diagnosed with erythema multiforme.  The examiner opined that 
the probable etiology of the erythema multiforme was related 
to possible Agent Orange exposure.  Also, the examiner 
diagnosed recurrent history of herpes virus of the lip with 
positive culture and herpes virus titers.  It was noted that 
this was currently being treated with famciclovir.

As noted above, VA medical treatment records are on file 
which, together, cover a period from February 1994 to January 
1998.  Records from February 1994 show that a biopsy of a 
right knee lesion revealed erythema multiforme.  Records from 
January 1998 note that the veteran's skin was clear.  It was 
stated that erythema multiforme secondary to herpes simplex 
virus dating from Vietnam service was controlled with 
suppressive prescription "life long needed culture and BX 
proven."

On September 21, 1999, the veteran underwent a new VA 
examination of the skin.  At this examination, the examiner 
noted that the veteran's private medical and claims file were 
read for review.  The veteran reported that he had 
experienced recurrent skin lesions since his service in 
Vietnam.  He reported that it would generally occur on his 
lips, but could occur on the dorsum of both hands, forearms, 
legs, abdomen, and both lower extremities.  The lesion would 
appear, last for approximately a month, and then take 2 weeks 
to go away.  Thereafter, there would be no lesions for about 
2 weeks to a month, and then a lesion would come back in an 
unpredictable fashion, recreating the same scenario over and 
over again.  However, the veteran reported that in the fall 
of 1998, one of the VA physicians who had additional 
experience in dermatology felt that the veteran had erythema 
multiforme secondary to herpes simplex virus dating from his 
Vietnam days.  The physician felt that the veteran should be 
on lifelong herpes suppression.  It was noted that the 
veteran had been on Valcyclovir since that diagnostic 
association, and he felt that he had had a tremendous 
improvement in suppressing the recurrence of these lesions.  
He reported that the lesions would occur every week, but 
would only last for 3 to 4 days.  Also, the intensity of the 
lesions was remarkably reduced in terms of discomfort.  He 
stated that he did not have any skin lesions to exhibit or 
demonstrate.  Nevertheless, he did have one small lesion on 
his left ankle that began with a red small blister, a target 
circular area approximately 3 to 4 days earlier, and was 
subsiding at the current time.  Examination of the skin 
failed to reveal any evidence of skin process going on at 
that time for analysis.  No evidence of permanent scarring 
was seen.  With respect to the veteran's left ankle, it was 
noted that there was a 4 mm in diameter erythematous papule 
with a slight circular border of 3 mm in diameter over the 
lateral malleolus of the left ankle.  There was no red streak 
emerging from it.  Based on the foregoing, the examiner 
stated that there was insufficient evidence available to 
confirm erythema multiforme.

In February 2000, the RO reduced the 10 percent rating for 
the veteran's skin disorder to zero percent (noncompensable), 
effective September 21, 1999.  The RO noted that the veteran 
had had tremendous improvement in suppressing the skin 
lesions since being given Valcyclovir for herpes in the fall 
of 1998.  With almost no findings on VA examination, and 
significant improvement with the proper medication, the RO 
concluded that the skin disorder no longer met the criteria 
for a compensable evaluation.  The RO also stated that as 
improvement was noted in the disorder since the fall of 1998, 
it could be considered sustained.  It was also stated that 
this reduction would be effective with the VA examination of 
the skin which showed no disabling condition.  Furthermore, 
the RO stated that if the veteran had medical evidence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area from his skin disorder, then he 
should furnish it for re-consideration of this reduction.  

By statements dated in August and September 2000, the 
veteran's accredited representative contended that the 
reduction in the veteran's skin disorder was not proper in 
that the RO did not comply with the pertinent regulations.  
In the September 2000 statement, it was contended that the 
reduction was based on a non-diagnosis when the disability 
was not active.  The representative contended that it was 
held that the veteran must be examined when the disability 
was active.

A.  Evaluation in excess of 10 percent.

Legal Criteria.  The RO has evaluated the veteran's skin 
disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806-
7819.  (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.)

Diagnostic Code 7819 provides that new, benign skins growths 
are to be rated as analogous to scars, disfigurement, etc.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides criteria for the evaluation of 
eczema.  Under this Code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
A 30 percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.


Analysis.  Initially, the Board notes that neither Diagnostic 
Code 7803 or 7804 provides for a disability rating in excess 
of 10 percent.  With respect to Diagnostic Code 7805, there 
is no indication in the medical evidence on file that the 
veteran's skin disorder has resulted in limitation of the 
part affected.  Therefore, the Board finds that these 
Diagnostic Codes are inapplicable to the veteran's claim for 
a disability rating in excess of 10 percent.

With respect to the criteria found at Diagnostic Code 7806, 
the medical evidence, including the VA examinations conducted 
in October 1993, April 1997, and September 1999, do not show 
that the skin disorder has been manifest by exudation or 
constant itching, extensive lesions or marked disfigurement 
either before or since September 21, 1999.  Accordingly, the 
veteran is not entitled to a disability rating in excess of 
10 percent under Diagnostic Code 7806.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for his skin disorder 
either before or since September 21, 1999.  As such, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.

B.  Restoration

Legal Criteria.  As an initial matter, the instant appeal is 
a rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
determination of whether restoration of a disability rating 
is warranted is to be based on review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  38 
U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344.  According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in Lehman v. Derwinski, 1 Vet. App. 339 (1991), 
held that this five-year period is merely a guideline, and 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments 
were authorized or continued..."  This regulation further 
states that ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  (Emphasis 
added.)  Moreover, although the evidence may show that some 
improvement has occurred, the rating agency must consider 
"...whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life."  38 C.F.R. § 3.344.  The provisions apply to 
ratings which have continued for five years or more and not 
to disabilities which have not become stabilized and are 
likely to improve.  38 C.F.R. § 3.344(c).


Analysis.  As an initial matter, the Board notes that the 
veteran's compensable disability rating for his skin disorder 
was in effect from August 28, 1993, until the reduction of 
September 21, 1999.  Thus, the rating was in effect for more 
than 5 years, and the provisions of 38 C.F.R. § 3.344 are 
applicable in the instant case.

The Board notes that the RO did not specifically cite to the 
pertinent regulations regarding the reduction in disability 
ratings, including 38 C.F.R. § 3.344, in either the February 
2000 rating decision or the concurrent Supplemental Statement 
of the Case.  However, the record does reflect that the RO's 
decision did take into consideration the prior VA examination 
of October 1993, and whether the improvement in the condition 
could be considered sustained.  Nevertheless, for the reasons 
stated below the Board finds that the reduction of the 
veteran's 10 percent rating for his skin disorder was not 
proper.

The Board finds that the RO was not justified in relying 
entirely upon the results of the September 1999 VA skin 
examination to effectuate the reduced rating.  As noted 
above, 38 C.F.R. § 3.344 provides that reductions should not 
be made based upon examinations that are less full and 
complete than those on which payments were authorized.  
Moreover, 38 C.F.R. § 3.344 emphasizes that ratings on 
account of diseases subject to temporary or episodic 
improvement, including many skin diseases, will not be 
reduced on any one examination except in limited 
circumstances.  

In the instant case, the Board notes that while the veteran 
reported that his skin disorder had stabilized and was less 
severe with his medication, he asserted that he continued to 
experience recurrent skin lesions on a weekly basis.  
Further, he reported that he did not have any skin lesions to 
exhibit at the time of the examination.  Additionally, the 
examiner stated that there was insufficient evidence 
available to confirm erythema multiforme.  (Emphasis added.)  
With respect to these findings, the Board notes that the 
Court held in Ardison v. Brown, 6 Vet. App. 405, 407 (1994), 
and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), that 
whenever possible examinations of skin conditions should be 
made when most disabling.  Therefore, the Board finds that 
the RO reduced the 10 percent rating for the veteran's skin 
disorder based upon an examination that was less full and 
complete than the one on which payments were authorized.  As 
such, the reduction was not proper.  

The Board notes that the veteran has contended that he is 
entitled to a disability rating in excess of 10 percent since 
September 21, 1999.  However, for the reasons stated above, 
the Board has already determined that the preponderance of 
the evidence is against a finding that the veteran met or 
nearly approximated the criteria for a disability rating in 
excess of 10 percent for his skin disorder either before or 
since September 21, 1999.  Therefore, he is entitled to 
restoration of a compensable disability rating of no more 
than 10 percent.

III.  Hearing Loss

Background.  In October 1993, the veteran underwent a VA 
audiological evaluation.  This examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
50
85
49
LEFT
10
15
55
55
34

Speech discrimination scores for the right ear were 88 
percent at 60 dbHL, and 96 percent at 70 dbHL.  With respect 
to the left ear, speech discrimination score was 100 percent 
at 60 dbHL.  

The VA medical treatment records indicate that the veteran 
underwent a new audiological evaluation in September 1994.  
This examination appears to reveal pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
45
80
46
LEFT
5
25
50
55
34

Speech discrimination scores were 92 percent for the right 
ear, and 100 percent for the left ear.  Further, it was noted 
that these results showed bilateral sensorineural hearing 
loss, more severe on the right.

The veteran underwent a new VA audiological evaluation in 
April 1997.  This examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
55
95
56
LEFT
15
25
55
60
38

Speech discrimination scores were 92 percent for the right 
ear, and 96 percent for the left ear.

In September 1999, the veteran underwent a new VA 
audiological evaluation.  This examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
55
80
51
LEFT
20
40
55
55
43

Speech discrimination scores were 96 percent for the right 
ear, and 100 percent for the left ear.  Further, the examiner 
commented that the results showed normal to moderate 
sensorineural hearing loss in the left ear, and normal to 
profound sensorineural hearing loss in the right ear.  The 
veteran's word discrimination ability was noted to be 
excellent bilaterally.  


Legal Criteria.  The veteran's hearing loss disability is 
rated in accordance with the provisions found at 38 C.F.R. §§ 
4.85-4.87.  Current VA rating criteria for the evaluation of 
hearing loss disability provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, , the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.


Analysis.  As an initial matter, the Board notes that none of 
the audiological evaluations on file shows that the four 
specified frequencies are all 55 decibels or more.  Further, 
none of the audiological evaluations shows that the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Thus, Table VIa is not 
applicable in the instant case.  38 C.F.R. § 4.86.

Using Table VI for evaluation of auditory acuity impairment 
at 38 C.F.R. § 4.85, the results of the October 1993 VA 
audiological evaluation represent Level II hearing for the 
right ear, and Level I hearing for the left ear, when using 
the speech discrimination scores at 60 dbHL.  This warrants a 
zero percent evaluation under Table VII under the criteria in 
effect both before and after June 10, 1999.  

Using Table VI for the evaluation of auditory acuity 
impairment at 38 C.F.R. § 4.85, the results of the remaining 
audiological evaluations conducted in September 1994, April 
1997, and September 1999, all represent Level I hearing for 
both ears.  This warrants a zero percent evaluation under 
Table VII under the criteria in effect both before and after 
June 10, 1999.  

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a compensable 
disability rating for his bilateral hearing loss.  As such, 
the preponderance of the evidence is against his claim, and 
the benefit of the doubt doctrine is not for application.  
See Gilbert, supra.



ORDER

Entitlement to a compensable disability rating for PTSD prior 
to August 19, 1994, is denied.

Entitlement to a disability rating in excess of 30 percent 
for PTSD prior to September 20, 1999, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD since September 20, 1999, is denied.

Entitlement to a disability rating in excess of 10 percent 
for a skin disorder is denied.

Inasmuch as the reduction of a 10 percent rating for the 
veteran's skin disorder was not proper, the 10 percent rating 
is restored.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

